Citation Nr: 0822420	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1969 to September 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The veteran withdrew his appeal for an increased rating for 
PTSD on June 27, 2008.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the claim of an increased rating for 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The criteria for withdrawal of a Substantive Appeal by the 
veteran with respect to the issue of a higher rating for PTSD 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).  A Substantive Appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).

On June 27, 2008, the RO received a statement from the 
veteran expressing his desire to withdraw his appeal of the 
issue of entitlement to an increased rating for PTSD.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue and it 
must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to an 
increased rating for PTSD is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


